                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


3M COMPANY,                                   Court File No.: 0:20-cv-01314 (SRN/DTS)

              Plaintiff,
v.
                                                      DECLARATION OF
MATTHEW STARSIAK,                                    ROBERT W. VACCARO
AMK ENERGY SERVICES LLC, and
JOHN DOES 1 THROUGH 10, whose
true names are largely unknown,

              Defendants.


       Pursuant to 28 U.S.C. § 1746, I, Robert W. Vaccaro, hereby declare as follows:

       1.     I am one of the attorneys representing Defendants Matthew Starsiak and

AMK Energy Services LLC in the above-captioned matter.

       2.     Attached hereto as Exhibit A are true and correct copies of excerpts from the

transcript of the deposition of Matthew Starsiak, taken on July 27, 2020.

       3.     Attached hereto as Exhibit B are true and correct copies of excerpts from the

transcript of the deposition of Haley Schaffer, taken on July 31, 2020.

       4.     Attached hereto as Exhibit C are true and correct copies of emails between

Eric Schuster and Ivan Fong dated April 27, 2020.

       5.     Attached hereto as Exhibit D are true and correct copies of emails between

Eric Schuster and Ivan Fong dated May 10, 2020.

       6.     Attached hereto as Exhibit E is a true and correct copy of an email between

Mica Xavier and Haley Schaffer dated May 11, 2020.
      7.     Attached hereto as Exhibit F is a true and correct copy of a 3M transcription

of Audio File DEFS003768.

      8.     Attached hereto as Exhibit G is a true and correct copy of document entitled

“Paymaster Instructions” and “Notice of Broker Position.”

      9.     Attached hereto as Exhibit H is a true and correct copy of an email from

Matthew Starsiak to Eric Schuster dated May 9, 2020.

      I declare under penalty of perjury that the foregoing is true and correct.

This 10th day of August, 2020.


                                         s/Robert W. Vaccaro
                                         Robert W. Vaccaro




                                            2
